Moyer, C.J.,
dissenting.
{¶ 20} Respondent committed multiple ethical rule violations by (1) forging various signatures on a deed during a drinking binge, (2) lying about these actions during the disciplinary process, and (3) being arrested for and pleading guilty to possession of cocaine, a fifth-degree felony. I agree with the majority that these violations warrant an actual suspension from the practice of law. See Disciplinary Counsel v. Beeler, 105 Ohio St.3d 188, 2005-Ohio-1143, 824 N.E.2d 78, ¶ 44. However, I respectfully dissent from the majority’s decision to suspend respondent for two years, with one year stayed on conditions.
{¶ 21} Respondent exhibits a troubling tendency toward recidivism. In 1984, we suspended respondent from the practice of law for one year for failing to promptly return a client’s money, neglecting a legal matter entrusted to him, and engaging in conduct prejudicial to the administration of justice (including not participating in disciplinary proceedings). Akron Bar Assn. v. Walker (1984), 15 Ohio St.3d 31, 15 OBR 70, 472 N.E.2d 334. He appears not to have learned from this experience. In the present case, he made false statements during the disciplinary process and denied all wrongdoing until the relator was forced to retain a handwriting expert to disprove respondent’s claims. During the disciplinary proceedings, respondent testified that he would never have another drink, never again consume marijuana, and never again consume cocaine, and yet he was arrested six days later for cocaine possession. Respondent’s actions reveal that he lacks regard for his ethical duties and that he is unable to control his behavior.
{1122} While I acknowledge that we have imposed partially stayed suspensions for forgery-related misconduct in previous cases, respondent’s troubling pattern of misconduct warrants a stricter sanction. “[T]he primary purpose of disciplinary sanctions is not to punish the offender, but to protect the public.” Disciplinary Counsel v. O’Neill, 103 Ohio St.3d 204, 2004-Ohio-4704, 815 N.E.2d 286, ¶ 53, citing Ohio State Bar Assn. v. Weaver (1975), 41 Ohio St.2d 97, 100, 70 O.O.2d 175, 322 N.E.2d 665. In view of respondent’s pattern of misconduct, I am not convinced that he will be fit to practice law in the near future. I would therefore impose an indefinite suspension from the practice of law, with reinstatement *52conditioned on complete and sustained compliance with the conditions set forth in the board’s report.
Jonathan E. Coughlan, Disciplinary Counsel, and Carol A. Costa, Assistant Disciplinary Counsel, for relator.
Edward L. Gilbert Co., L.P.A., Edward L. Gilbert, and Michael J. Wright, for respondent.